Exhibit 10.1

SIXTH MODIFICATION TO AMENDED AND RESTATED BUSINESS LOAN AND SECURITY

AGREEMENT AND OTHER LOAN DOCUMENTS

THIS SIXTH MODIFICATION TO AMENDED AND RESTATED BUSINESS LOAN AND SECURITY
AGREEMENT AND OTHER LOAN DOCUMENTS (this “Modification”), dated as of February
    , 2008, is made by and among (i) CITIZENS BANK OF PENNSYLVANIA, a
Pennsylvania state chartered bank (“Citizens Bank”), acting in its capacity as
the agent for the Lenders (the “Agent”), having offices at 8521 Leesburg Pike,
Suite 405, Vienna, Virginia 22182; (ii) CITIZENS BANK, acting in its capacity as
a Lender, and each other “Lender” party to the hereinafter defined Loan
Agreement (each, a “Lender” and collectively, the “Lenders”); and (iii) ICF
CONSULTING GROUP, INC., a Delaware corporation (the “Primary Operating
Company”), ICF INTERNATIONAL, INC., a Delaware corporation (the “Parent
Company”), and each other “Borrower” party to the Loan Agreement (together with
the Primary Operating Company and the Parent Company, each, a “Borrower” and
collectively, the “Borrowers”), each having offices at 9300 Lee Highway,
Fairfax, Virginia 22031. Capitalized terms used but not defined herein shall
have the meanings attributed to such terms in the Loan Agreement.

W I T N E S S E T H    T H A T:

WHEREAS, pursuant to the terms of a certain Amended and Restated Business Loan
and Security Agreement dated as of October 5, 2005 (as amended, modified or
restated from time to time, the “Loan Agreement”), by and among the Borrowers,
the Agent and the Lenders, the Borrowers originally obtained loans and certain
other financial accommodations (collectively, the “Loan”) from the Lenders in
the aggregate maximum principal amount of Seventy-five Million and No/100
Dollars ($75,000,000.00) comprised of (a) Facility A in the maximum principal
amount of Forty-five Million and No/100 Dollars ($45,000,000.00), (b) Facility B
in the original principal amount of Twenty-two Million and No/100 Dollars
($22,000,000.00), and (c) Facility C in the original principal amount of Eight
Million and No/100 Dollars ($8,000,000.00); and

WHEREAS, the Loan is evidenced by the Notes and secured by, among other things,
the collateral described in the Loan Agreement; and

WHEREAS, pursuant to the terms of a certain First Modification to Amended and
Restated Business Loan and Security Agreement and Other Loan Documents dated as
of March 14, 2006, the Lenders agreed to a temporary allowance of up to Six
Million and No/100 Dollars ($6,000,000.00) for over-advances for the benefit of
the Borrowers; and

WHEREAS, pursuant to the terms of a certain Second Modification to Amended and
Restated Business Loan and Security Agreement and Other Loan Documents dated as
of August 25, 2006, the maximum principal amount of Facility A was increased
from Forty-five Million and No/100 Dollars ($45,000,000.00) to Sixty-five
Million and No/100 Dollars ($65,000,000.00), and the Parent Company consummated
an initial public offering of its common stock, the proceeds of which were used,
in part, to repay all amounts then outstanding and unpaid under Facility A,
Facility B, Facility C and the Swing Line Facility; and

WHEREAS, pursuant to the terms of a certain Third Modification to Amended and
Restated Business Loan and Security Agreement and Other Loan Documents dated as
of December 29, 2006, the Agent and the Lenders agreed to modify certain
provisions of the Loan Agreement, including without limitation, provisions
pertaining to pricing, interest rate protection arrangements and other
provisions more particularly described therein; and



--------------------------------------------------------------------------------

WHEREAS, pursuant to the terms of a certain Fourth Modification to Amended and
Restated Business Loan and Security Agreement and Other Loan Documents dated as
of June 28, 2007, Z-Tech Corporation was joined as a “Borrower” party to the
Loan Agreement and the other Loan Documents, the maximum principal amount of
Facility A was increased from Sixty-five Million and No/100 Dollars
($65,000,000.00) to Ninety-five Million and No/100 Dollars ($95,000,000.00) and
the maximum principal amount of the Swing Line Facility was increased from Ten
Million and No/100 Dollars ($10,000,000.00) to Twenty Million and No/100 Dollars
($20,000,000.00); and

WHEREAS, pursuant to the terms of a certain Fifth Modification to Amended and
Restated Business Loan and Security Agreement and Other Loan Documents dated as
of December 3, 2007, among other things, Simat, Helliesen & Eichner, Inc., and
its subsidiaries were joined as “Borrower” parties to the Loan Agreement and the
other Loan Documents, the borrowing base and other provisions of the Loan
Agreement were amended and the maximum principal amount of Facility A was
increased from Ninety-five Million and No/100 Dollars ($95,000,000.00) to One
Hundred Fifteen Million and No/100 Dollars ($115,000,000.00); and

WHEREAS, the Borrowers have requested that the Agent and the Lenders (a) consent
to the Borrowers’ proposed acquisition (the “Jones Acquisition”) of Jones &
Stokes Associates, Inc., a California corporation (“Jones”), pursuant to that
certain Agreement and Plan of Merger dated as of January 23, 2008 (the “Jones
Acquisition Agreement”), by and among the Parent Company, the Primary Operating
Company, ICF Consulting Group Acquisition, Inc., Jones, the shareholders of
Jones and John W. Cowdery as the shareholder representative, (b) further
increase the maximum principal amount of Facility A from One Hundred Fifteen
Million and No/100 Dollars ($115,000,000.00) to One Hundred Twenty-five Million
and No/100 Dollars ($125,000,000.00), the proceeds of which will be used, in
part, to finance the Jones Acquisition, as well as the transactional costs and
expenses related thereto, and (c) amend certain other terms and provisions set
forth in and/or contemplated by the Loan Agreement; and

WHEREAS, the Agent and the Lenders have agreed to grant the Borrowers’ request,
subject to the terms and conditions set forth herein; and

WHEREAS, the Borrowers, the Agent and the Lenders desire to enter into this
Modification to memorialize the agreements and understanding of the parties with
respect to the foregoing matters, as hereinafter provided.

NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Recitals. The foregoing recitals are hereby incorporated herein by this
reference and made a part hereof, with the same force and effect as if fully set
forth herein.

2. Loan Increase; Promissory Notes.

(A) Subject to the terms and provisions set forth in this Modification, the
Facility A Commitment Amount is hereby increased from One Hundred Fifteen
Million and No/100 Dollars ($115,000,000.00) to One Hundred Twenty-five Million
and No/100 Dollars ($125,000,000.00).

(B) Simultaneously with the execution and delivery of this Modification, the
Borrowers shall execute and deliver to the Agent, in form and substance
reasonably satisfactory to the Agent and its counsel: (a) one or more note
modification agreements and/or substitute promissory notes with respect to
Facility A, which shall evidence the increase to the Facility A Commitment
Amount, as described in this Modification; (b) an opinion of in-house counsel
relating to the consummation of the Jones Acquisition; (c) certified resolutions
and consents, authorizing the increase to the Commitment Amount and related
matters; (d) UCC, judgment, pending litigation, bankruptcy and tax lien search
results for Jones; and (e) such other documents, instruments and agreements as
the

 

2



--------------------------------------------------------------------------------

Agent and/or the Lenders may reasonably request; it being understood and agreed
that in the event that the parties do not consummate the contemplated amendment
and restatement of the Loan Agreement on or prior to March 31, 2008, the Agent
may request, in its sole discretion, one or more opinions, certificates, UCC,
judgment, pending litigation, bankruptcy and tax lien searches and other similar
information relating to the Borrowers and this Modification.

(C) Each of the parties hereto acknowledges and agrees that: (i) any and all
collateral securing the Obligations in whole or in part shall secure the
Obligations, as increased, expanded and extended pursuant to this Modification,
and all Loan Documents are hereby deemed amended accordingly; and (ii) the
additional Loan proceeds of Facility A made available pursuant to this
Modification shall be advanced from time to time in accordance with and subject
to the applicable provisions of the Loan Agreement.

3. Definitional Amendments.

The definition of “Facility A Commitment Amount” set forth in the section of the
Loan Agreement titled “Certain Definitions” is hereby deleted in its entirety
and replaced with the following:

““Facility A Commitment Amount” shall mean One Hundred Twenty-five Million and
No/100 Dollars ($125,000,000.00), or if such amount shall be reduced pursuant to
this Agreement, such lesser amount.”

4. Acquisition Consent. The Agent and the Lenders hereby (a) consent to the
acquisition by the Primary Operating Company of all of the issued and
outstanding capital stock of Jones, and (b) acknowledge that such acquisition
shall not count against the dollar basket with respect to any Permitted
Acquisition set forth in Section 7.1(d)(ii)(H) of the Loan Agreement, subject to
the terms, covenants, agreements and conditions set forth in this Modification,
including without limitation, the following:

(i) The Primary Operating Company shall have acquired all of the issued and
outstanding capital stock of Jones, free and clear of all liens, claims,
encumbrances and any other restrictions or limitations on transfer thereof
(other than Permitted Liens), and the Jones Acquisition shall have been
consummated in accordance with the Jones Acquisition Agreement, subject to the
grant of any waivers thereunder or modifications thereto (a copy of which shall
be provided to the Agent and its counsel prior to the Borrowers’ use of any Loan
proceeds for the Jones Acquisition);

(ii) Simultaneously with the Jones Acquisition, Jones shall have become joined
to the Loan Agreement, the Notes and the other Loan Documents as a “Borrower” or
“Maker” thereunder (as applicable) by executing this Modification and all other
documents, instruments and agreements requested by the Agent and the Lenders in
connection therewith;

(iii) the Primary Operating Company shall have delivered to the Agent a
Borrowing Base/Non-Default Certificate evidencing a minimum availability under
Facility A of at least Ten Million and No/100 Dollars ($10,000,000.00) as of the
date of funding of the Jones Acquisition;

(iv) The Borrowers shall have delivered to the Agent and its counsel, in form
and substance satisfactory to the Agent and its counsel in all respects, each of
the following items:

(A) a true, correct and complete copy of the fully executed Jones Acquisition
Agreement, together with all schedules and exhibits attached thereto and/or
referenced therein and all other documents, instruments and agreements executed,
issued and/or delivered in connection with the Jones Acquisition;

 

3



--------------------------------------------------------------------------------

(B) the articles of incorporation, certificate of formation (or comparable
formation documents) of Jones, together with all amendments thereto, recently
certified by the applicable governmental authority of the jurisdiction of
organization or incorporation;

(C) the by-laws or operating agreements of Jones, together with all amendments
thereto, recently certified by a duly authorized corporate officer of Jones;

(D) corporate resolutions of the board of directors (or similar governing body)
of Jones, authorizing the execution and delivery of this Modification and
related agreements, and the performance of the transactions contemplated hereby,
together with an incumbency certificate, certified by a duly authorized
corporate officer of Jones;

(E) a recent good standing certificate issued by the jurisdiction of formation
or incorporation of Jones, together with recent foreign qualification
certificates issued by the comparable state or country office where the nature
of Jones’ business requires Jones to be qualified to do business in such state
or country;

(F) recent UCC, judgment, pending litigation, bankruptcy and tax lien search
results of Jones for each jurisdiction (county and state) where any assets of
Jones having a book value in excess of One Hundred Thousand and No/100 Dollars
($100,000.00) are located, and where Jones is organized;

(G) a duly executed and delivered joinder to contribution agreement from Jones;

(H) a pro forma quarterly covenant compliance/non-default certificate in the
form attached as Exhibit 5 to the Loan Agreement, reporting results for the
quarter ending September 30, 2007;

(I) duly executed and delivered documentation relating to Jones’ execution and
delivery of this Modification, the performance by Jones of all transactions
contemplated hereby (including, without limitation, the joinder of Jones), the
consummation of the Jones Acquisition and such other matters as the Agent or its
counsel may require;

(J) one or more opinions of counsel with respect to the consummation of the
Jones Acquisition; and

(K) evidence of insurance and related certificates, including but not limited
to, fire, hazard, extended coverage, product and other liability, workmen’s
compensation, business interruption, umbrella and key man insurance, in form and
substance satisfactory to the Agent and its counsel in all respects.

(v) The Agent, for itself and for the ratable benefit of the Lenders, shall have
been granted a valid, binding and enforceable first priority perfected lien and
security interest (subject only to Permitted Liens) in and to all of Jones’
assets; and

(vi) Not later than the first anniversary of the date hereof, the Borrowers
shall cause all primary cash collection accounts (each, a “Primary Cash
Collection Account”) of Jones to be maintained with the Agent, and all other
primary bank accounts (each, a “Primary Bank Account” and together with the
Primary Cash Collection Accounts, each a “Covered Account” and collectively, the
“Covered Accounts”) of Jones to be maintained with a Lender. Within ninety
(90) days of the date hereof, the Borrowers shall cause any third party
depository institution maintaining a Primary Cash Collection Account of Jones,
to enter into a wire transfer arrangement with respect to such Primary Cash
Collection Account, in form and substance reasonably satisfactory to the Agent;
provided, however, that (a) in all events, all Covered Accounts shall be
maintained solely with the Agent or a Lender (as applicable) not later than the
first anniversary of the date hereof, and (b) this Section shall not require
Jones to transfer any Covered Account that would not otherwise be covered by
Section 6.8 of the Loan Agreement; and provided, further, that this Section
shall not be construed to require Jones to take or omit to take any action or
transfer any Covered Account (individually and collectively, the “Excluded Bank
Accounts”) that would violate any applicable laws or regulations (including,
without limitation, ERISA). It is expressly

 

4



--------------------------------------------------------------------------------

understood and agreed that for so long as Jones shall maintain any Covered
Account (other than the Excluded Bank Accounts) with any depository institution
other than the Agent or a Lender, then such Covered Account: (a) shall be used
solely for the deposit/receipt of cash, checks and other remittances owing to
Jones from time to time; (b) shall be at all times, free and clear of any and
all liens, claims and encumbrances (other than the security interest of the
Agent granted hereby); and (c) shall secure the Obligations.

5. Joinder. Jones is hereby joined as a party to and agrees to be bound by the
terms and conditions of the Loan Agreement, the Notes and the other Loan
Documents, to the same extent as if it were an original signatory thereto and
originally named therein as a Borrower or Maker (as the case may be). Jones
hereby makes all of the representations and warranties set forth in the Loan
Agreement (as modified or supplemented hereby) and each other Loan Document to
which more than one (1) Borrower is a party thereto and grants to the Agent, for
the ratable benefit of the Lenders, a valid and enforceable first priority
security interest in and to all of its assets constituting Collateral, free and
clear of all liens, claims and encumbrances (other than any Permitted Liens).
Jones further acknowledges and agrees that it shall be jointly and severally
liable for the performance of any and all past, present and future obligations
of the Borrower(s) in connection with any of the Note(s), the Loan Agreement
and/or the other Loan Documents; it being understood and agreed that any and all
references in the Note(s), the Loan Agreement and/or the other Loan Documents to
“the Borrower” shall mean Jones, individually and/or collectively with all other
Borrowers.

6. Non-Borrower Subsidiaries. Jones is a member of seven (7) joint venture
entities as follows (collectively, the “Non-Borrower Subsidiaries”): (i) Bayview
Transportation Consultants, LLC, (ii) HDR/Jester Seattle Joint Venture,
(iii) Irvington Partners JV, LLC, (iv) JESTER EDAW, LLC, (v) JSR Venture, LLC,
(vi) SPK Venture, LLC and (vii) Mooney-Hayes, LLC. Each Borrower hereby
acknowledges, covenants, warrants and agrees that it will not transfer any
assets to (including by way of capital contribution), make loans to, and no
proceeds of the Loan may be used by the Non-Borrower Subsidiaries.

7. Exhibit Substitutions. Schedule 1 and Exhibit 4 attached to the Loan
Agreement are hereby deleted in their entirety and Schedule 1 and Exhibit 4
attached hereto substituted in lieu thereof.

8. Updated Schedules. The Borrowers shall have delivered to the Agent and its
counsel, in form and substance satisfactory to the Agent and its counsel in all
respects, updated schedules to the Loan Agreement, all of which shall be
attached and be deemed a part of the Loan Agreement.

9. Expenses. The Borrowers shall have paid to the Agent (for the ratable benefit
of the Lenders based on each Lender’s Percentage prior to giving effect to the
increase to the Facility A Commitment Amount set forth herein) in immediately
available funds, an upfront fee in the amount of Fifteen Thousand and No/100
Dollars ($15,000.00), which, each of the Borrowers acknowledges, has been fully
earned as of the date hereof. The Borrowers shall also pay all of the Agent’s
costs and expenses associated with this Modification and the transactions
referenced herein or contemplated hereby, including, without limitation, the
Agent’s reasonable legal fees and expenses.

10. Conditions Precedent. As a condition precedent to the effectiveness of this
Modification, the Agent and its counsel shall have received the following, each
in form and substance satisfactory to the Agent and its counsel in all respects:
(a) a fully executed copy of this Modification; and (b) such other documents,
instruments, certificates of good standing, corporate resolutions, limited
liability company consents, UCC financing statements, opinions, certifications,
schedules to be attached to the Loan Agreement and agreements as the Agent may
reasonably request, each in such form and content and from such parties as the
Agent shall require.

 

5



--------------------------------------------------------------------------------

11. Miscellaneous.

(i) Each Borrower hereby represents, warrants, acknowledges and agrees that as
of the date hereof (i) there are no set-offs, defenses, deductions or
counterclaims against and no defaults under any of the Notes, the Loan Agreement
or any other Loan Document; (ii) no act, event or condition has occurred which,
with notice or the passage of time, or both, would constitute a default under
any of the Notes, the Loan Agreement or any other Loan Document; (iii) all of
the representations and warranties of the Borrowers contained in the Loan
Agreement are true and correct as of the date hereof (except to the extent that
such representations and warranties expressly relate solely to an earlier date),
unless the Borrowers are unable to remake and redate any such representation or
warranty, in which case the Borrowers have previously disclosed the same to the
Agent and the Lenders in writing, and such inability does not constitute or give
rise to an Event of Default; (iv) all schedules attached to the Loan Agreement
with respect to any particular representation and warranty of the Borrowers set
forth in the Loan Agreement (as modified) remain true, accurate and complete;
(v) all accrued and unpaid interest and fees payable with respect to the Loan
have been paid; and (vi) there has been no material adverse change in the
business, property or condition (financial or otherwise) of the Borrowers since
the date of the most recent financial statements listed on Schedule 5.3.

(ii) The Borrowers, and their respective representatives, successors and
assigns, hereby jointly and severally, knowingly and voluntarily RELEASE,
DISCHARGE, and FOREVER WAIVE and RELINQUISH any and all claims, demands,
obligations, liabilities, defenses, affirmative defenses, setoffs,
counterclaims, actions, and causes of action of whatsoever kind or nature,
whether known or unknown, which they have, may have, or might have or may assert
now or in the future against the Agent and/or the Lenders directly or
indirectly, arising out of, based upon, or in any manner connected with any
transaction, event, circumstance, action, failure to act, or occurrence of any
sort or type, in each case related to, arising from or in connection with the
Loan, whether known or unknown, and which occurred, existed, was taken,
permitted, or begun prior to the date hereof (including, without limitation, any
claim, demand, obligation, liability, defense, counterclaim, action or cause of
action relating to or arising from the grant by the Borrowers to the Agent
and/or the Lenders of a security interest in or encumbrance on collateral that
is, was or may be subject to, or an agreement by which the Borrowers are bound
and which contains, a prohibition on further mortgaging or encumbering the
same). The Borrowers hereby acknowledge and agree that the execution of this
Modification by the Agent and the Lenders shall not constitute an acknowledgment
of or an admission by the Agent and/or the Lenders of the existence of any such
claims or of liability for any matter or precedent upon which any liability may
be asserted.

(iii) Except as expressly set forth herein, nothing contained in this
Modification is intended to or shall otherwise act to nullify, discharge, or
release any obligation incurred in connection with the Notes, the Loan Agreement
and/or the other Loan Documents or to waive or release any collateral given by
any Borrower to secure the Notes, nor shall this Modification be deemed or
considered to operate as a novation of the Notes, the Loan Agreement or the
other Loan Documents. Except to the extent of any express conflict with this
Modification or except as otherwise expressly contemplated by this Modification,
all of the terms and conditions of the Notes, the Loan Agreement and the other
Loan Documents shall remain in full force and effect, and the same are hereby
expressly approved, ratified and confirmed. In the event of any express conflict
between the terms and conditions of the Notes, the Loan Agreement or the other
Loan Documents and this Modification, this Modification shall be controlling and
the terms and conditions of such other documents shall be deemed to be amended
to conform with this Modification.

(iv) If any term, condition, or any part thereof, of this Modification, the Loan
Agreement or of the other Loan Documents shall for any reason be found or held
to be invalid or unenforceable by any court or governmental agency of competent
jurisdiction, such invalidity or unenforceability shall not affect the remainder
of such term, provision or condition nor any other term, provision, or

 

6



--------------------------------------------------------------------------------

condition of this Modification, the Loan Agreement and the other Loan Documents,
and this Modification, the Loan Agreement and the other Loan Documents shall
survive and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.

(v) Each Borrower acknowledges that, at all times prior to and through the date
hereof, the Agent and the Lenders have acted in good faith and have conducted
themselves in a commercially reasonable manner in their relationship with such
Borrower in connection with this Modification and in connection with the
obligations of the Borrowers to the Agent and the Lenders under the Loan; the
Borrowers hereby waiving and releasing any claims to the contrary.

(vi) Each Borrower, Lender and the Agent hereby acknowledges and agrees that,
from and after the date hereof, all references to the “Loan Agreement” set forth
in any Loan Document shall mean the Loan Agreement, as modified pursuant to this
Modification and any other modification of the Loan Agreement dated prior to the
date hereof.

(vii) Each Borrower hereby represents and warrants that, as of the date hereof,
such Borrower is indebted to the Lenders in respect of the amounts due and owing
under the Notes, all such amounts remain outstanding and unpaid and all such
amounts are payable in full, without offset, defenses, deduction or counterclaim
of any kind or character whatsoever.

(viii) Each Borrower acknowledges (a) that it has participated in the
negotiation of this Modification, and no provision of this Modification shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured, dictated or drafted such provision; (b) that
it has had access to an attorney of its choosing in the negotiation of the terms
of and in the preparation and execution of this Modification, and it has had the
opportunity to review, analyze, and discuss with its counsel this Modification,
and the underlying factual matters relevant to this Modification, for a
sufficient period of time prior to the execution and delivery hereof; (c) that
all of the terms of this Modification were negotiated at arm’s length; (d) that
this Modification was prepared and executed without fraud, duress, undue
influence, or coercion of any kind exerted by any of the parties upon the
others; and (e) that the execution and delivery of this Modification is the free
and voluntary act of such Borrower.

(ix) This Modification shall be governed by the laws of the Commonwealth of
Virginia (without regard to conflict of laws provisions) and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(x) This Modification may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall be deemed one
and the same instrument. Signature pages may be exchanged by facsimile or
electronic mail and each party hereto agrees to be bound by its facsimile
signature and/or pdf signature.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Modification as of the
date first above written.

 

    BORROWERS:1 ATTEST:     ICF INTERNATIONAL, INC., a Delaware corporation
[Corporate Seal]       By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern         Treasurer ATTEST:
    ICF CONSULTING GROUP, INC., a Delaware corporation [Corporate Seal]      
By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:  

 

WITNESS:     ICF CONSULTING LIMITED, a private limited company organized under
the laws of England and Wales By:  

/s/ Susan Wolf

    By:  

/s/ Kenneth B. Kolsky

Name:   Susan Wolf     Name:   Kenneth B. Kolsky         Director ATTEST:    
COMMENTWORKS.COM COMPANY, L.L.C. a Delaware limited liability company By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer

 

1

Note that K.S. Crump Group, L.L.C., Simulation Support, Inc., ICF Biomedical
Consulting, LLC, Collins Management Consulting, Inc. and Fried & Sher, Inc. were
merged into their respective parent companies on or about December 31, 2007.

 

8



--------------------------------------------------------------------------------

ATTEST:     ICF INCORPORATED, L.L.C., a Delaware limited liability company By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     ICF INFORMATION TECHNOLOGY, L.L.C., a Delaware limited liability
company By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     ICF RESOURCES, L.L.C., a Delaware limited liability company By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     SYSTEMS APPLICATIONS INTERNATIONAL, L.L.C., a Delaware limited
liability company By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     ICF ASSOCIATES, L.L.C., a Delaware limited liability company By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     ICF SERVICES COMPANY, L.L.C., a Delaware limited liability company
By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer

 

9



--------------------------------------------------------------------------------

ATTEST:     ICF CONSULTING SERVICES, L.L.C., a Delaware limited liability
company By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     ICF EMERGENCY MANAGEMENT SERVICES, LLC, a Delaware limited liability
company By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern Title:   General Counsel
    Title:   Treasurer WITNESS:     ICF CONSULTING PTY LTD, an Australian
corporation By:  

/s/ Susan Wolf

    By:  

/s/ Kenneth B. Kolsky

Name:   Susan Wolf     Name:   Kenneth B. Kolsky       Title:   Director ATTEST:
    ICF CONSULTING CANADA, INC., a Canadian [Corporate Seal]     corporation By:
 

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern Title:   General Counsel
    Title:   Treasurer WITNESS:     ICF/EKO, a Russian corporation By:  

/s/ Susan Wolf

    By:  

/s/ Kenneth B. Kolsky

Name:   Susan Wolf     Name:   Kenneth B. Kolsky       Title:   Director

 

10



--------------------------------------------------------------------------------

WITNESS/ATTEST:     ICF CONSULTORIA DO BRASIL LTDA., a Brazilian limited
liability company       By:   ICF CONSULTING GROUP, INC., a Delaware corporation
By:  

/s/ Judith B. Kassel

      By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel       Name:   Terrance McGovern Title:   General
Counsel       Title:   Treasurer       By:   ICF CONSULTING SERVICES, L.L.C., a
Delaware limited liability company By:  

/s/ Judith B. Kassel

      By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel       Name:   Terrance McGovern Title:   General
Counsel       Title:   Treasurer ATTEST:     SYNERGY, INC., a District of
Columbia corporation [Corporate Seal]     By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern Title:   General Counsel
    Title:   Treasurer ATTEST:     ICF PROGRAM SERVICES, L.L.C., a Delaware
limited liability company By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     CALIBER ASSOCIATES, INC., a Virginia corporation [Corporate Seal]  
  By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer

 

11



--------------------------------------------------------------------------------

ATTEST:     ADVANCED PERFORMANCE CONSULTING [Corporate Seal]     GROUP, INC., a
Maryland corporation By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     ENERGY AND ENVIRONMENTAL ANALYSIS, [Corporate Seal]    
INCORPORATED, a Virginia corporation By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     Z-TECH CORPORATION, a Maryland corporation [Corporate Seal]     By:
 

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     SIMAT, HELLIESEN & EICHNER, INC., a [Corporate Seal]     Delaware
corporation By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer

 

12



--------------------------------------------------------------------------------

ATTEST:     SH&E LIMITED, a company organized under the laws [Corporate Seal]  
  of England and Wales By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     KURTH & CO., INC., a Nevada corporation [Corporate Seal]     By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     THE CENTER FOR AIRPORT MANAGEMENT LLC, an     Oregon limited
liability company By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     JONES & STOKES ASSOCIATES, INC., a California [Corporate Seal]    
corporation By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer

 

13



--------------------------------------------------------------------------------

      LENDER(S):       CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state
chartered bank       By:  

/s/ Leslie Grizzard

      Name:   Leslie Grizzard       Title:   SVP       CHEVY CHASE BANK, F.S.B.,
a federal savings bank       By:  

/s/ R. Mark Swaak

      Name:   R. Mark Swaak       Title:   Group Vice President       PNC BANK,
NATIONAL ASSOCIATION, as successor-in-interest to Riggs Bank, N.A., a national
banking association       By:  

/s/ Douglas T. Brown

      Name:   Douglas T. Brown       Title:   SVP       COMMERCE BANK, N.A., a
national banking association       By:  

/s/ Frank Merendino

      Name:   Frank Merendino       Title:   Vice President       AGENT:      
CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state chartered bank, as Agent    
  By:  

/s/ Leslie Grizzard

      Name:   Leslie Grizzard       Title:   SVP

 

14